[hum2018123110kex10f001.jpg]
Exhibit 10(f) HUMANA INC. EXECUTIVE SEVERANCE POLICY This Humana Inc. Executive
Severance Policy has been adopted by the Organization & Compensation Committee
(the “Committee”) of the Board of Directors of the Company to apply to selected
executive employees of the Company. Executives will be eligible for coverage
under the Policy for the payment of severance benefits upon termination of
employment under certain circumstances, subject to the conditions set forth
below. This Policy shall be effective as of the Effective Date as provided
herein. 1. Definitions. For purposes of this Policy, the following terms shall
have the following meaning: “Annual Base Salary” shall mean an Executive’s
stated annual compensation without regard to any bonus, perquisite or other
benefits. “Annual Bonus” means the annual bonus or incentive compensation
payable to Executive under the Company’s annual bonus or incentive compensation
program in which Executive participates from time to time. “Cause” means (i) a
felony conviction of Executive, (ii) the failure of Executive to contest
prosecution for a felony, or (iii) Executive’s willful misconduct or dishonesty,
any of which is determined by the Compensation Committee to be directly and
materially harmful to the business or reputation of the Company or any of its
subsidiaries. “CEO” shall mean the Company’s President and Chief Executive
Officer. “CEO Direct Reports” shall mean Executive Officers of the Company who
are direct reports to the Company’s President and Chief Executive Officer.
“Company” means Humana Inc., a Delaware corporation. “Code” means the Internal
Revenue Code of 1986, as amended. “Compensation Committee” means the
Organization and Compensation Committee of the Board of Directors of the
Company. “Date of Termination” means the effective date of the relevant
Executive’s termination of employment with the Company. “Effective Date” means
March 1, 2019, or such later date as determined by the Compensation Committee
with respect to an Executive. “Executive” means Executive Officers of the
Company (including the CEO) and such other individuals as identified by the
Compensation Committee, in each case employed by 1 | Page



--------------------------------------------------------------------------------



 
[hum2018123110kex10f002.jpg]
the Company or an affiliate of the Company on a full-time or part-time basis.
Individuals will continue to be deemed an “Executive” eligible for the rights
and benefits under this Policy for a period of twelve (12) months following a
change in role or title at the Company that would otherwise have caused the
individual to cease to be an eligible Executive Officer or other individual
identified by the Compensation Committee as eligible. “Executive Officer” shall
include those executive officers designated by the Board under Rule 16a-1(f)
under the Securities Exchange Act of 1934, as amended. “Policy” means this
Humana Inc. Executive Severance Policy. “Separation from Service” means a
termination of the employment relationship of the Executive with the Company or
an affiliate within the meaning of Section 409A of the Code and Treasury
Regulation section 1.409A-1(h) or any successor thereto. “Severance Period”
means (i) for the CEO, twenty-four (24) months following the Date of
Termination, (ii) for CEO Direct Reports, eighteen (18) months following the
Date of Termination and (iii) for all other Executives, six (6) months plus two
(2) weeks per year of completed service. “Severance Rate” means (i) for the CEO,
the CEO’s then current Annual Base Salary plus the target annual bonus or
incentive compensation which could have been earned by the CEO, calculated as if
all relevant goals had been met during the Company’s then-current fiscal year
pursuant to the terms of the incentive compensation plan in which the CEO
participates, and (ii) for all of Executives, such Executive’s then current
Annual Base Salary. 2. Term of Policy. The term of this Policy shall begin on
the Effective Date and shall continue in effect until modified or terminated by
the Company pursuant to Section 13 hereof. 3. Termination. The Company may
terminate the employment of Executive for any reason and at any time. In the
event that the Company terminates the employment of Executive without Cause,
Executive shall be entitled to the following rights and benefits under this
Section 3: 3.1 Severance Benefits. Subject to Executive’s compliance with all
terms of this Policy, including, without limitation, Sections 5 and 6 hereof:
(i) Salary Continuation Payments. The Company will pay Executive salary
continuation through the Severance Period at an annual rate equal to such
Executive’s Severance Rate; provided that any payments that would otherwise be
paid during the Severance Period that remain outstanding as of March 15 of the
year following the year during which the Date of Termination occurred shall be
paid in a lump sum on such date. Salary continuation under this Section 3.1
shall be paid on a bi-weekly basis in accordance with the Company’s customary
payroll practices with the first payment to be made in accordance with Section 5
hereof, subject to the accelerated payment of the remaining amounts in
accordance with the prior sentence. (ii) Pro-Rata Bonus. The Company will pay
Executive an amount equal to the product of (A) the Annual Bonus, if any, that
Executive would have earned for the calendar year in which the Date of
Termination occurs, based on achievement of the applicable performance 2 | Page



--------------------------------------------------------------------------------



 
[hum2018123110kex10f003.jpg]
goals for each such calendar year, as uniformly applied to other Executives who
remain employed through the end of the applicable performance period and (B) a
fraction, the numerator of which is the number of days Executive was employed by
the Company during the calendar year of termination, and the denominator of
which is the number of days in such calendar year. This amount shall be paid on
the date that Annual Bonuses are normally paid, but in no event later than March
15th of the year following the year in which the Date of Termination occurs.
(iii) Continued Health Benefit Coverage. The Company will provide to each
Executive and Executive’s eligible dependents, through the end of the (i)
applicable Severance Period for such Executive, or (ii) the effective date of
Executive’s coverage under equivalent benefits from a new employer (provided
that no such equivalent benefits shall be considered effective unless and until
all pre-existing condition limitations and waiting period restrictions have been
waived or have otherwise lapsed), at the Compensation Committee’s option, either
(A) continued medical and dental coverage under the Company’s health care plan
at the same level of coverage to which such Executive was entitled on the Date
of Termination, subject to eligibility requirements and other conditions
contained in the plan, including the requirement that Executive continue to pay
the “employee portion” of the cost thereof, or (B) equivalent benefits (or
equivalent cash value, payable on an after-tax basis), as determined in the sole
reasonable discretion of the Compensation Committee. The coverage provided
pursuant to this Section 3.1(iii) shall be in satisfaction of the Company’s
obligation to provide coverage under the Consolidated Omnibus Budget
Reconciliation Act (COBRA). (iv) Outplacement Services; Financial Planning. The
Company will provide an Executive who is the CEO or a CEO Direct Report or
otherwise designated by the Committee (i) with financial planning services
during the one year period immediately following the Date of Termination on the
same terms as the financial planning services were provided to such Executive
immediately prior to the Date of Termination, and (ii) with outplacement
services through an outplacement firm of the Company’s choosing at a level of
services to be determined by the Company, with such services to extend until the
earlier of (A) one year following the Date of Termination or (B) the date
Executive secures full time employment. 3.2 Accrued Rights. Within fifteen (15)
business days following the Date of Termination, the Company will pay or provide
Executive with (i) all accrued but unpaid base salary through the Date of
Termination, (ii) vacation pay accrued but not used in accordance with the
Company’s vacation pay policy, (iii) any previously awarded but unpaid Annual
Bonus for a completed calendar year prior to the Date of Termination, (iv) any
unreimbursed business expenses that are reimbursable under the Company’s
business expense policy, and (v) all rights and benefits under the employee
benefit plans of the Company in which Executive is then participating,
(collectively, the “Accrued Rights”). 3.3 No Additional Rights. Except as
provided in this Section 3, Executive’s participation under any benefit plan,
program, policy or arrangement sponsored or maintained by the Company shall be
treated in accordance with the terms of the applicable plan. Without limiting
the generality of the foregoing, Executive’s eligibility for and active
participation in any of the retirement plans maintained by the Company will end
on the Date of Termination and Executive will earn no additional benefits,
including, without limitation, any additional service credit, under those plans
after that date. Executive shall be treated as a terminated employee for
purposes of all 3 | Page



--------------------------------------------------------------------------------



 
[hum2018123110kex10f004.jpg]
such benefit plans and programs effective as of the Date of Termination, and
shall receive all payments and benefits due under such plans and programs in
accordance with the terms and conditions thereof. 4. Other Terminations. The
Company may terminate the employment of Executive for any reason and at any
time. In the event that the Company terminates the employment of Executive
during the term of the Policy, other than a termination of employment by the
Company for Cause, the Company will pay or provide Executive with all Accrued
Rights. Executive may terminate his or her employment for any reason and at any
time and shall not be entitled to any payments or benefits under this Policy by
reason of such termination of employment from the Company. This Policy shall
have no effect on the rights and benefits to which an Executive is entitled upon
retirement under (without limitation) any retirement or savings plan of the
Company, which shall be governed exclusively by the terms of such plans and
agreements, as applicable. 5. Release. 5.1 As a condition precedent to receiving
the payments and benefits as provided herein, Executive will execute (and not
revoke) a general release of claims (the “Release”), in a form provided by the
Company. If Executive fails to execute and deliver the Release, or revokes the
Release, Executive agrees that he shall not be entitled to receive the payments
and benefits described herein. For purposes of this Policy, the Release shall be
considered to have been executed by Executive if it is signed by Executive’s
legal representative in the case of legal incompetence or on behalf of
Executive’s estate in the case of Executive’s death. 5.2 Except as otherwise
specified or agreed to by Executive and the Company, payment of any amounts
described hereunder that are subject to the Release will begin on the 60th day
following the Date of Termination, with the first such payment to include any
amounts attributable to payroll intervals occurring prior to such date,
provided, however, that, to the extent that the payments are exempt from Section
409A of the Code, such exempt payments shall be made beginning with the first
payroll date following the effectiveness of the Release. 6. Restrictive
Covenants. In consideration of Executive’s employment by the Company and the
rights and benefits of Executive provided by this Policy, Executive will enter
into agreements that contain certain covenants regarding non-competition,
non-solicitation, non- disparagement and specific enforcement with the
restricted period for the non-competition and non-solicitation covenants to be
the applicable Severance Period for such Executive, commencing upon the Date of
Termination, with such covenants to be substantially in the form attached as
Exhibit A hereto and effective as of the Effective Date hereof (the “Restrictive
Covenants Effective Date”). 7. Section 409A. 7.1 Compliance. It is intended that
this Policy be exempt from the provisions of Section 409A of the Code and this
Policy shall be construed, administered, and governed in a manner consistent
with this intent. If and to the extent that any payment or benefit under this
Policy is determined by the Company to constitute “non-qualified deferred
compensation” subject to Section 409A of the Code and is payable to Executive by
reason of Executive’s termination of 4 | Page



--------------------------------------------------------------------------------



 
[hum2018123110kex10f005.jpg]
employment, then such payment or benefit shall be made or provided to Executive
only upon a Separation from Service as defined for purposes of Section 409A of
the Code. Each severance payment under this Policy will be considered a
“separate payment” and not one of a series of payments for purposes of Section
409A of the Code. To the extent that any benefits to be provided to Executive
pursuant to this Policy are considered nonqualified deferred compensation and
are reimbursements subject to Treasury Regulation Section 1.409A-3(i)(1)(iv),
then (i) the reimbursement of eligible expenses related to such benefits shall
be made on or before the last day of the Executive’s taxable year following the
Executive’s taxable year in which the expense was incurred and (ii)
notwithstanding anything to the contrary in this Policy or any plan providing
for such benefits, the amount of expenses eligible for reimbursement during any
taxable year of the Executive shall not affect the expenses eligible for
reimbursement in any other taxable year. Nothing in this Policy will provide a
basis for any person to take action against the Company or its affiliates based
on matters covered by Section 409A of the Code and in no event will the Company
or its affiliates be liable for any additional tax, interest or penalties that
may be imposed on Executive under Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code. 7.2 Six Month Delay for
Specified Executives. To the extent that any amount payable or benefit to be
provided under this Policy constitutes a nonexempt “nonqualified deferred
compensation plan” (as defined in Section 409A of the Code) upon a Separation
from Service, and to the extent an Executive is deemed to be a “specified
employee” (as that term is defined in Section 409A of the Code and pursuant to
procedures established by the Company) on the Date of Termination,
notwithstanding any other provision in this Policy to the contrary, such payment
or benefit provision will not be made to the Executive during the six month
period immediately following the Date of Termination. Instead, on the first day
of the seventh month following the Date of Termination, all amounts that
otherwise would have been paid or provided to the Executive during the six month
period, but were not paid or provided because of this Section 7.2, will be paid
or provided to the Executive at such time without interest. This six month delay
will cease to be applicable if the Executive incurs a Separation from Service
due to death or if the Executive dies before the six month period has expired.
8. Withholding Taxes. All compensation payable pursuant to this Policy shall be
subject to reduction by all applicable withholding, social security and other
federal, state and local taxes and deductions, and the Company shall be
authorized to make all such withholdings to the extent it determines necessary
under applicable law. 9. Acknowledgment. Executive acknowledges that this Policy
does not constitute a contract of employment or impose on the Company any
obligation to retain Executive as an employee and that this Policy does not
prevent Executive from terminating employment at any time. 10. Non-Duplication
of Benefits; CIC Policy. The severance benefit under this Policy is not intended
to duplicate any other benefits provided by the Company in connection with the
termination of an employee’s employment, such as wage replacement benefits,
pay-in-lieu-of- notice, severance pay, or similar benefits under any other
benefit plans, severance programs, employment contracts, or applicable federal
or state laws, such as the WARN Acts. Should such other benefits be payable, the
severance benefit under this Policy will be reduced accordingly or, 5 | Page



--------------------------------------------------------------------------------



 
[hum2018123110kex10f006.jpg]
alternatively, severance benefits previously paid under this Policy will be
treated as having been paid to satisfy such other benefit obligations. In either
case, the Company will determine how to apply this provision and may override
other provisions in this Policy in doing so. In addition, and notwithstanding
anything else provided herein, to the extent Executive is entitled to severance
payments and benefits upon termination of employment pursuant to the Company’s
Change in Control Policy or any other change in control arrangements, this
Policy will cease to apply and Executive’s entitlement to severance benefits
shall be governed solely by the Change in Control Policy. 11. Administration.
The Compensation Committee is responsible for the administration of this Policy
and shall have all powers and duties necessary to fulfill its responsibilities.
The Compensation Committee shall determine any and all questions of fact,
resolve all questions of interpretation of the Policy which may arise, and
exercise all other powers and discretion necessary to be exercised under the
terms of the Policy which it is herein given or for which no contrary provision
is made. The Compensation Committee shall have full power and discretion to
interpret the Policy and related documents, to resolve ambiguities,
inconsistencies and omissions, to determine any question of fact, and to
determine the rights and benefits, if any, of any Executive or other employee,
in accordance with the provisions of the Policy. The Compensation Committee’s
decision with respect to any matter shall be final and binding on all parties
concerned. The validity of any such interpretation, construction, decision, or
finding of fact shall not be given de novo review if challenged in court, by
arbitration, or in any other forum, and shall be upheld unless clearly arbitrary
or capricious. The Compensation Committee may, from time to time, by action of
its appropriate officers, delegate to designated persons or entities the right
to exercise any of its powers or the obligation to carry out its duties under
the Policy. 12. Amendment and Termination. The Company reserves the right to
amend or terminate this Policy at any time and in any manner, without consent or
advance notice to Executives or other employees. No amendment or termination of
the Policy shall affect the rights of an Executive whose Date of Termination has
occurred prior to the date of such amendment or termination of the Policy and
who remains entitled to severance payments or benefits under this Policy. 6 |
Page



--------------------------------------------------------------------------------



 
[hum2018123110kex10f007.jpg]
Exhibit A Restrictive Covenants Confidential Information and Trade Secrets The
Executive recognizes that the Executive’s position with the Company requires
considerable responsibility and trust, and, in reliance on the Executive’s
loyalty, the Company may entrust the Executive with highly sensitive
confidential, restricted and proprietary information involving Trade Secrets and
Confidential Information. “Trade Secret” shall be defined as any scientific or
technical information, design, process, procedure, formula or improvement that
is valuable and not generally known to competitors of the Company. “Confidential
Information” is any data or information, other than Trade Secrets, that is
important, competitively sensitive, and not generally known by the public,
including, but not limited to, the Company’s business plans, business prospects,
training manuals, product development plans, bidding and pricing procedures,
market strategies, internal performance statistics, financial data, confidential
personnel information concerning employees of the Company, supplier data,
operational or administrative plans, policy manuals, and terms and conditions of
contracts and agreements. The terms “Trade Secrets” and “Confidential
Information” shall not apply to information which is (i) already in the
Executive’s possession (unless such information was used in connection with
formulating the Company’s business plans, obtained by the Executive from the
Company or was obtained by the Executive in the course of the Executive’s
employment by the Company), or (ii) required to be disclosed by any applicable
law. Except as may be required by law or legal process or an order of a court of
competent jurisdiction, the Executive will not use or disclose any Trade Secrets
or Confidential Information of the Company at any time after termination of
employment and prior to such time as they cease to be Trade Secrets or
Confidential Information through no act of the Executive in violation of this
Section. Upon termination of employment, Executive will surrender to the Company
all memoranda, notes, records, plans, manuals or other documents pertaining to
the Company’s business or the Executive’s employment (including all copies
thereof). The Executive will also leave with the Company all materials involving
Trade Secrets or Confidential Information of the Company. All such information
and materials, whether or not made or developed by the Executive, shall be the
sole and exclusive property of the Company, and the Executive hereby assigns to
the Company all of the Executive’s right, title and interest in and to any and
all of such information and materials. Agreement Not to Compete and Agreement
Not to Solicit The Executive hereby covenants and agrees that, for a period
commencing on the Restrictive Covenants Effective Date and ending at the
conclusion of the applicable Severance Period (as defined in the Humana Inc.
Executive Severance Policy (the “Policy”)), the Executive, directly or
indirectly, personally, or as an employee, officer, director, partner, member,
owner, stockholder, investor or principal of, or consultant or independent
contractor with, another entity, shall not participate in any business which
competes with the Company including, without limitation, health maintenance
organizations, insurance companies or prepaid health plan businesses in which
the 7 | Page



--------------------------------------------------------------------------------



 
[hum2018123110kex10f008.jpg]
Company has been actively engaged during any part of the two (2) year period
immediately preceding the Date of Termination (as defined in the Policy)
(“Company Business”), in any Geographic Area (as defined below) in which the
Company and/or any of its Affiliates is then doing business. For purposes of
this Policy, “Geographic Area” means any state, commonwealth or territory of the
United States or any equivalent entity in any foreign country. The Executive
hereby covenants and agrees that, for a period commencing on the Restrictive
Covenants Effective Date and ending at the conclusion of the applicable
Severance Period, the Executive, directly or indirectly, personally, or as an
employee, officer, director, partner, member, owner, stockholder, investor or
principal of, or consultant or independent contractor with, another entity,
shall not: (1) interfere with the relationship of the Company and any of its
employees, agents, representatives, consultants or advisors; (2) divert, or
attempt to cause the diversion from the Company, any Company Business, nor
interfere with relationships of the Company with its policyholders, agents,
brokers, dealers, distributors, marketers, sources of supply or customers; or
(3) solicit, recruit or otherwise induce or influence any employee of the
Company to accept employment in any business which competes with the Company
Business, in any Geographic Area in which the Company and/or any of its
Affiliates is then doing business. 8 | Page



--------------------------------------------------------------------------------



 